DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reckmann et al (CA 2814862).
As to claim 1, Reckmann  et al discloses a system for controlling a drill string located in a borehole, the drill string (3) having a top portion (figure1) and a bottom hole assembly (BHA)(6) coupled to the top portion, the system comprising: a processor (8,10); sensors coupled to the top portion of the drill string (7;figure1), the sensors being further coupled to the processor (paragraph 0020,0023), the sensors configured to measure values of variables of the top portion of the drill string (paragraph0020), to obtain top portion measured values; a non-transitory, tangible computer readable medium having instructions recorded thereon (8,10), the instructions to be carried out by the process or to obtain a soft sensor to generate estimated values of variables of the BHA in accordance with the top portion measured values and in accordance with angular motion equations of the drill string (paragraph0020); and a drill string controller (11) configured to generate a control signal in accordance with the estimated values of variables of the BHA, the drill  string controller to control the top portion in accordance with the control signal (paragraph 0024,0031,0035-0037).
As to claim 2, Reckmann et al discloses that the sensors include a torque sensor measuring a torque applied to the top portion and an angular rotation sensor to measure an angular velocity of the top portion of the drill string (paragraph0027,0031; figure2).
As to claim 5, Reckmann et al discloses that the drill string controller is further configured to generate the control signal in accordance with a set point
of the angular velocity of the top portion of the drill string (paragraph 0027,0031; figure2).
As to claim 6, Reckmann et al discloses that the drill string controller is further configured to generate the control signal in accordance with a set point of the angular velocity of any point along the drill string (paragraph 0027,0031; figure2).
As to claim 7, Reckmann et al (see reproduced and annotated Figure 1, below) discloses wherein the sensors 7 are configured to measure values of variables at or proximate a top drive in the top portion of the drill string, and wherein the values measured only at the top portion of the drill string consist of the values of variables measured at or proximate the top drive.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reckmann et al (CA 2814862) in view of the document “Linear stability analysis of self excited vibrations in drilling using an infinite dimensional model” herein referred to as Aarsnes.
As to claim 3, Reckmann et al discloses all that is claimed except for the angular equations.  Aarsnes derives an angular moment equation using equations of continuity and similar variables as described in claim 3 (section2.1). As deriving mathematical equations using similar but different variables to achieve the same results is well known, it would have been obvious to use the equations of Aarsnes to determine the angular moment equations in claim 3. Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to arrive at the matter defined in claim 3 by combining the teachings of Reckmann et al and Aarsnes. 
As to claim 4, deriving known mathematical equations to solve a specific problem is well known, therefore, it would have been obvious to a person skilled in
the art before the effective filing date of the claimed invention to arrive at the matter defined in claim 4 by combining the teachings of Reckmann et al and Aarsnes with common general knowledge.
Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive.
Applicant appears to argue that Reckmann teaches only using measurements taken from sensors at the bottom hole assembly.   As shown in reproduced and annotated Figure 1, Reckmann discloses a plurality of sensors 7, at least one of which may be at a top portion.  Such sensor 7 at the top portion capable of measuring values of variables of the top portion of the drill string.
Applicant also argues that Reckmann teaches away from amended claim 1 by requiring one or more sensors in the BHA for taking measurements.  In the examiner’s opinion, Reckmann does not teach away, as Applicant has not positively recited that the BHA has no sensors or that sensors are only located at a top portion for example.

    PNG
    media_image1.png
    620
    435
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678